Citation Nr: 0927419	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-03 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for a gunshot 
wound of the left knee/thigh (left knee/thigh disability), 
involving injury to anterior thigh Muscle Group (MG XIV).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.

In February 2008, the Board remanded the Veteran's claim for 
further development.  The requested action was taken and the 
claim is appropriately before the Board for review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran maintains at worst 80 degrees of flexion in 
his left knee; this does not change with repetitions, nor is 
there an increase in pain with repetitions.

3.  The Veteran is diagnosed as having traumatic arthritis of 
the left knee based on x-ray evidence.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for shell 
fragment/bullet wound to the left knee/thigh area, involving 
injury to anterior thigh Muscle Group, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.55, 4.73, Diagnostic Code 5314 (2008).

2.  Criteria for a 10 percent rating for traumatic arthritis 
of the left knee have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2003, March 2006, March 2008, and 
December 2008, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claim for an 
increased rating, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the March 2006 notice.  

VA's notice letters in claims for increased ratings are 
insufficient if they do not detail criteria for higher 
ratings with some level of specificity.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the presumed error raised by such defect is 
rebutted because of evidence of actual knowledge on the part 
of the Veteran and other documentation in the claims file 
shows that that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Additionally, and particularly in light of the Veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not find that 
the second element discussed in Vazquez-Flores (if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life) is applicable.  
Specifically, the Veteran asserted that his left knee/thigh 
disability impacts his daily life and reported symptoms 
related to the worsening severity of his disability.  

Finally, in the March 2006, March 2008, and December 2008 
letters, the Veteran was notified that, depending on the 
disability involved, a rating from 0 to 100 percent would be 
assigned and that VA uses a schedule for rating disabilities.  
Previously, in the November 2005 Statement of the Case, the 
Veteran was provided with a copy of the relevant diagnostic 
codes (Diagnostic Codes 5003, 5020, 5256-5262 located in 
38 C.F.R. § 4.71a, Diagnostic Code 5314 located in 38 C.F.R. 
§ 4.73, and Diagnostic Codes 8526-8529 located in 38 C.F.R. 
§ 4.124a).  Further, the Veteran has been represented by 
experienced counsel throughout this appeal process and has 
had a meaningful opportunity to assist in development of his 
claim.  The Board concludes that the Veteran was well aware 
of the requirements for an increased evaluation pursuant to 
the applicable diagnostic criteria.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial August 2003 notice was given prior to 
the appealed AOJ decision, dated in March 2004. Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he failed to 
appear.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The Veteran seeks a rating in excess of 10 percent for his 
service-connected left knee/thigh disability due to an in-
service gunshot wound.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court 
held that "staged" ratings are appropriate for an increased 
rating claim in such a case, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

This claim involves the assignment of a rating under 
Diagnostic Code 5314; however, it is important to discuss the 
left knee/thigh disability in its entirety as the evaluation 
of the same disability under various diagnoses is to be 
avoided.  That is to say that the evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  
Accordingly, the Board will review all methods of assigning a 
higher rating for the Veteran's left knee/thigh disability.

A through-and-through gunshot wound with muscle damage shall 
be evaluated as no less than a moderate injury for each group 
of muscles damaged.  See 38 C.F.R. § 4.56(b).  A moderate 
disability of muscles is rated if there is a through-and-
through or deep-penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  To determine the extent 
of injury, the Board looks to the service medical records or 
other evidence of in-service treatment for the wound.  In 
addition, a record of consistent complaints, such as a loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, uncertainty of movement, 
and if those symptoms affect the particular functions 
controlled by the injured muscles, then a moderate muscle 
injury is present.  Other indicators include, entrance and, 
if present, exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  See 38 C.F.R. § 4.56(2).

A rating for a moderately severe disability of muscles 
resulting from a gunshot wound is assigned when there is a 
through-and-through or deep-penetrating wound by a small, 
high velocity missile or a large, low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  A record of consistent 
complaints of symptoms of muscle disability such as a loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, uncertainty of movement, and if 
present, evidence of inability to keep up with work 
requirements.  Objective findings indicating moderately 
severe disability of muscles include, entrance and, if 
present, exit scars indicating track of missile through one 
or more muscle groups.  Other indicators include, palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  See 38 C.F.R. § 
4.56(3). 

Diagnostic Code 5314 allows for the assignment of ratings for 
injury to muscles of the pelvic girdle and thigh classified 
as Muscle Group XIV.  Specifically, the sartorius, the rectus 
femoris, the vastus exturnus, the vastus intermedius, the 
vastus internus, and the tensor vaginae femoris.  The 
functions of this muscle group are extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, 
tension of the fascia lata and iliotibial (Maissat's) band, 
actions with Muscle Group XVII in the postural support of the 
body, and actions with the hamstring muscles in 
synchronization of the hip and the knee.  

Diagnostic Code 8626 allows for the assignment of ratings for 
injury to the anterior crural nerve (femoral).  A 10 percent 
rating is assigned upon a showing of mild incomplete 
paralysis; a 10 percent evaluation is assigned for moderate 
incomplete paralysis; a 30 percent rating is assigned when 
there is severe incomplete paralysis; and, a 40 percent 
rating is assigned when there is evidence of complete 
paralysis of the quadriceps extensor muscles. 

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

38 C.F.R. § 4.71a, Diagnostic Code 5252, allows for the 
assignment of ratings based upon limited motion in the 
flexion of the thigh in relation to complaints of hip pain.  
In order for a compensable rating to be assigned, there must 
be limitation of flexion in the hip joint to 45 degrees.  
Diagnostic Code 5251 allows for the assignment of a 
compensable rating if extension is limited to 5 degrees.  If 
there is limitation in the rotation or adduction of the hip, 
compensable ratings may be assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  Specifically, there must be evidence 
of an inability to cross the legs or an inability to point 
the toe out more than 15 degrees in the affected leg.  The 
Veteran during his May 2009 VA examination indicated that he 
had pain in the bilateral hip area.  The Board notes that the 
Veteran is separately service connected for a disability the 
right hip, and there is no competent evidence to suggest any 
newly reported left hip pain is related to his left thigh 
gunshot wound.  As such, the Board will focus on the rating 
criteria related to MG XIV and the knee.  

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, also found at 38 
C.F.R. § 4.71a, a noncompensable rating is assigned when 
flexion of the knee is limited to 60 degrees; a 10 percent 
rating is assigned when flexion is limited to 45 degrees, a 
20 percent rating is assigned when flexion is limited to 30 
degrees; and flexion limited to 15 degrees is assigned a 30 
percent rating.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5261, a noncompensable rating is assigned when extension of 
the knee is limited to 5 degrees; when extension is limited 
to 10 degrees, a 10 percent rating may be assigned; and when 
extension is limited to 15 degrees, a 20 percent rating may 
be assigned.

Where a veteran has degenerative joint disease which is 
evaluated under Diagnostic Code 5003, a separate, compensable 
evaluation may be assigned under Diagnostic Code 5257 if a 
veteran also has knee instability or subluxation.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for 
separate functional impairments under Diagnostic Codes 5257 
and 5003 does not constitute pyramiding).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is directed to be evaluated as degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
Section 4.59, which requires consideration of painful motion 
with any form of arthritis, the Veteran's reports of pain 
have been considered in conjunction with the Board's review 
of the limitation of motion diagnostic codes.

Relevant treatment records reflect complaints of left knee 
pain and a sensation like the knee will "collapse."  In an 
August 2002 treatment record, the treating physician 
suspected arthritis of the left knee.  The Veteran underwent 
a VA examination in September 2003.  He reported pain the 
left knee without locking, but with some tingling.  The 
Veteran advised that he experiences flare-ups of left knee 
pain with standing, walking, driving, or prolonged sitting.  
These occur daily and flexion of the left knee is decreased 
by 25 degrees during a flare-up period.  The Veteran reported 
no dislocation of either knee, but he reported sensations of 
partial collapse in the left knee.  Upon physical 
examination, the examiner indicated that the Veteran's muscle 
condition was average and his left knee range of motion is 
from 0 to 130 degrees with painful movement.  The examiner 
reviewed the Veteran's claims file and indicated that he had 
degenerative arthritis of the left knee following x-rays in 
January 1999 and most recently confirmed in x-rays in 2003.  
The examiner assessed the Veteran as having chronic pain and 
loss of motion in the left knee with degenerative arthritis.  

Pursuant to the Board's remand, the Veteran underwent another 
VA examination in May 2009.  The Veteran essentially reported 
the same symptomatology as in the 2003 VA examination.  He 
reported being careful about his participation in certain 
activities, uses pain medication, and also uses ambulatory 
aids and braces to control the symptoms of his left 
knee/thigh disability.  The examiner indicated that the 
Veteran was limping with both lower extremities.  Physical 
examination revealed that the muscle of the thigh were normal 
upon palpation.  Range of motion in the left knee was from 0 
to 130 degrees with moderate pain reported.  There was 
moderate patellar pain and crepitation in both knees.  The 
quadriceps muscle development was satisfactory and equal.  
The examiner indicated that the left knee joint lines were 
not tender and the ligaments were normal.  McMurray and 
Lachman's tests were both negative, and there was no lateral 
instability or subluxation.  The examiner indicated that 
flexion in the Veteran's left knee is decreased by 50 degrees 
representing symptoms of the disability of the left knee and 
thigh.  He advised that during repetitive motion, there was 
no flare-up or additional loss of motion.  The examiner also 
indicated that the Veteran's gunshot wound entered in the 
anterior part of the left thigh from the medial aspect and 
exited the anterior part of the left thigh just proximal to 
the patella.  The bullet traveled through MG XIV-
specifically in the vastus medialis portion of the quadriceps 
femoris.  

The examiner noted the Veteran's left knee arthritis based 
upon previously obtained x-ray evidence.  He indicated that 
the Veteran had a history of surgical treatment of the left 
thigh with good healing and a moderate continuing discomfort 
at the distal part of the left thigh.  He found this to be 
moderately bothersome scarring.  The examiner further noted 
the Veteran's history of pain in the left knee beginning 
during service.  He related that the left knee pain continued 
and the joint progressed to arthritis.  The examiner 
diagnosed this as posttraumatic degenerative arthritis.  He 
further indicated that the Veteran would continue to 
experience difficulty in the left thigh and knee.  

Given the evidence as outlined above, the Board finds that 
the Veteran does not have a compensable loss of motion in his 
left thigh/knee area.  Specifically, he maintains motion in 
the left knee of at least 80 degrees without an increase in 
pain with the motion.  Further, there is no finding of 
recurrent subluxation or lateral instability of the left knee 
to warrant a rating under Diagnostic Code 5257.  The 
Veteran's complaints of daily pain, weakness and easy 
fatigability have been considered, but the criteria for a 
compensable rating based on limitation of motion are not met 
with these complaints as he clearly maintains motion outside 
of the parameters set forth in the schedule of ratings.  

The Board appreciates the Veteran's assertions that his 
peripheral nerve impairment and tingling in his left 
knee/thigh area should be separately compensated, but notes 
that under 38 C.F.R. § 4.55, a separate rating is not allowed 
unless it impacts entirely different functions than under the 
diagnostic codes related to muscle injuries.  There is 
nothing to suggest that any nerve function or tingling is 
entirely different than the symptoms he has complained of 
related to the gunshot injury to the left thigh and pain in 
the left knee.  

Although the Veteran is assigned a rating for the muscle 
damage to his left thigh through assignment of a 10 percent 
rating under Diagnostic Code 5314, the Board finds a separate 
10 percent rating for traumatic arthritis of the left knee 
shown on x-rays is warranted because this rating is based 
upon the separate manifestation of painful and limited left 
knee motion.  Consequently, a separate 10 percent rating is 
assigned under Diagnostic Code 5010 for traumatic arthritis 
of the left knee.  

A rating higher than 10 percent is not available under 
Diagnostic Codes 5010 or 5003 as there is no evidence of a 
compensable level of limited motion and there is only one 
joint here in question.  Additionally, a rating higher than 
10 percent under Diagnostic Code 5314 must be denied as there 
is no evidence to support a finding of moderately severe 
disability of Muscle Group XIV.  Specifically, there is no 
evidence of muscle disability such as a loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, uncertainty of movement or 
evidence of an inability to keep up with work requirements.  
Additionally, the most recent VA examination revealed a 
finding by the examiner that the Veteran's disability of the 
left knee/thigh was moderate in nature.  Accordingly, the 
appeal is granted only to the extent that a separate 10 
percent rating is assigned for arthritis of the left knee.

The Board has considered whether staged ratings are 
appropriate pursuant to Hart, but finds that under the 
circumstances, they are not.

The Veteran does not assert that he is totally unemployable 
because of his service-connected left knee/thigh disability, 
nor has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his left knee/thigh 
disability.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
left knee/thigh disability, the Board finds that the 
evaluations currently assigned adequately reflect the 
clinically established impairment experienced by the Veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

A rating higher than 10 percent for gunshot wound of the left 
knee/thigh (left knee/thigh disability), involving injury to 
anterior thigh Muscle Group (MG XIV) is denied.  

A separate 10 percent rating for traumatic arthritis of the 
left knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


